Citation Nr: 0921090	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher rating for post-operative 
residuals of left shoulder dislocations, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent 
for depression and anxiety.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 
to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran's service-connected depression and anxiety 
are manifest by panic attacks more than once a week and 
difficulty establishing and maintaining effective social and 
work relationships.  

2.  The Veteran does not have hypertension that is 
attributable to his active military service or to service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for service-
connected depression and anxiety have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.130 (Diagnostic Code 9434) (2008).

2.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008); 38 C.F.R. § 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the hypertension and 
depression and anxiety claims has been accomplished.  Through 
June 2003 and November 2003 notice letters, the RO notified 
the Veteran of the information and evidence needed to 
substantiate these claims.  By a June 2006 notice letter, the 
RO provided the general criteria for assigning disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claims, the claims were properly 
re-adjudicated in November 2007, which followed the June 
2003, November 2003, and June 2006 notice letters.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  
Additionally, once the Veteran disagrees with an initial 
determination, other provisions apply to the remainder of the 
adjudication process, particularly those pertaining to the 
issuance of rating decisions and statements of the case.  See 
38 U.S.C.A. §§ 5104(a), 7105(d) (West 2002); 38 C.F.R. 
§§ 3.103(b)(1), 19.29 (2008); Dunlap v. Nicholson, 21 Vet. 
App. 112, 119 (2007).  Finally, by an August 2008 letter, the 
RO provided the general criteria for assigning disability 
ratings and listed the applicable diagnostic code.  

The Board also finds that the June 2003 and November 2003 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the Veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the Veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  Consequently, a remand of these 
issues for further notification of how to substantiate the 
claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Chillicothe VA Medical Center (VAMC) as his treatment 
provider.  Available records from that facility were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Additionally, in June 2002, February 2004, March 2004, April 
2004, November 2006, and February 2007 the Veteran was 
afforded VA examinations, the reports of which are of record.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

II.  Depression and Anxiety

The Veteran contends that his depression and anxiety have 
been more disabling than indicated by the initial rating.  He 
therefore contends that a higher rating is warranted.

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, consideration 
of the medical evidence since the effective date of the award 
of service connection and consideration of the 
appropriateness of a staged rating are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Here, the Veteran's depression and anxiety have been 
evaluated under Diagnostic Code 9434 for major depressive 
disorder.  Under the general rating formula for mental 
disorders, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
settings); inability to establish and maintain effective 
relationships.  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Finally, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and/or recent events).  38 
C.F.R. § 4.130 (Diagnostic Code 9434).

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has been treated for 
psychological problems.  Treatment records from the 
Chillicothe VAMC indicate that the Veteran has been variously 
diagnosed with mood disorder in May 2005; major depressive 
disorder in December 2005; adjustment disorder with mixed 
emotions in March 2006; adjustment disorder in June 2006; and 
adjustment disorder in February 2007.  In addition, in an 
October 2005 statement, the Veteran indicates that he 
experiences panic attacks more than once a week.

The Board notes that a global assessment of functioning (GAF) 
score of 60 was assigned in the May 2005 treatment records.  
This score represents moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, Revised (DSM-IV).  

In April 2004, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted that the 
Veteran's personal hygiene was good and that he was oriented 
to time, place, and person.  In addition, the examiner noted 
that the Veteran's speech was relevant and coherent with 
satisfactory judgment and no formal thought disorder or 
hallucinations.  Finally, the examiner noted that the Veteran 
had no suicidal or homicidal ideations.  The examiner 
diagnosed the Veteran with mood disorder and assigned the 
Veteran a GAF score of 60.  The examiner reasoned that the 
Veteran had symptoms of depression associated with his 
chronic pain, but, in spite of this, he was able to manage 
his work.  The examiner concluded that the Veteran may not be 
able to continue working much longer due to his physical 
problems, but, nonetheless, there is no evidence that the 
Veteran is unable to continue work due to his psychological 
problems.

In November 2006, the Veteran was again afforded a VA 
examination in connection with this claim.  Although the 
claims file was not available at the time of the examination, 
the examiner interviewed and examined the Veteran for 
60 minutes.  The examiner noted that the Veteran had good 
personal hygiene and grooming and that the Veteran was 
cooperative, despite having poor eye contact and a down mood 
with reactive affect during the interview.  The examiner also 
noted that the Veteran's thoughts were clear, coherent, and 
relevant and that the Veteran was able to articulate and 
communicate his thoughts.  Finally, the examiner noted that 
the Veteran had no suicidal or homicidal ideation and no 
auditory or visual hallucinations.  The examiner diagnosed 
the Veteran with depression and panic disorder and assigned a 
GAF score of 60 for the depression and 65 for the panic 
disorder.  The examiner concluded that, although the Veteran 
was assigned a GAF of 65 for panic disorder, the Veteran's 
panic attacks were under control at this point.  The examiner 
further concluded that the Veteran's depression was on and 
off and seemed to be secondary to his chronic shoulder pain, 
causing moderate difficulty functioning socially and 
occupationally.  

The Board notes that the GAF score of 65 assigned at the 
November 2006 examination for panic disorder represents 
moderate symptoms with some mild symptoms or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
Revised (DSM-IV).  

Finally, in February 2007, the Veteran was again afforded a 
VA examination in connection with this claim.  The examiner 
reviewed the claims file and examined the Veteran.  The 
examiner noted that the Veteran had good eye contact during 
the interview and that the Veteran's thoughts were clear, 
coherent, relevant, and goal directed.  In addition, the 
examiner noted that the Veteran had no problems with daily 
activities, but experiences moderate difficulty functioning 
socially and occupationally.  The examiner diagnosed the 
Veteran with depression and panic disorder in remission and 
assigned the Veteran a GAF score of 60.  The examiner 
concluded that the Veteran's overall GAF score could be lower 
because of medical pain and limitation, but that the Veteran 
is functioning at a GAF of 60 for depression.

Based on the medical evidence of record, an initial 50 
percent rating is appropriate for the Veteran's service-
connected depression and anxiety.  This is so because of the 
difficulty the Veteran experiences with recurring panic and 
with establishing and maintaining effective relationships.  
Concededly, the Veteran is, according to findings made at 
various examinations, functioning well without many of the 
problems typical of the criteria for a 50 percent rating, 
such as speech, thought, or judgment problems.  Nevertheless, 
given his depressed mood, problems with attacks of anxiety or 
panic, and difficulty in dealing with others, the Board finds 
that his disability is more akin to the level of disability 
contemplated by the higher rating.  

An even higher rating is not warranted because the Veteran 
has not experienced symptoms consistent with the criteria for 
a 70 or 100 percent rating, such as total occupational and 
social impairment or deficiencies in most areas of life; 
suicidal ideations; intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic or depression; or 
neglect of personal appearance or hygiene.  Thus, a 
50 percent rating is appropriate since the award of service 
connection, and a higher rating is not warranted for this 
period.  See 38 C.F.R. § 4.130 (Diagnostic Code 9434).

The above determination is based upon consideration of 
applicable rating provisions.  It should also be pointed out 
that there is no showing that the Veteran's depression and 
anxiety have reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  The symptoms of his disability have been accurately 
reflected by the schedular criteria.  Without sufficient 
evidence reflecting that the Veteran's disability picture is 
not contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 
(2008).

For all the foregoing reasons, the Board finds that a higher 
initial rating-50 percent-is warranted for the Veteran's 
service-connected depression and anxiety.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim for an even 
higher rating, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



III.  Hypertension

In an April 2005 statement, the Veteran contends that his 
hypertension is the result of the pain from his service-
connected shoulder disabilities and his service-connected 
depression and anxiety.  Thus, the Veteran contends that 
service connection is warranted for hypertension.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  
Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during military service if 
manifested to a compensable degree within a year of 
qualifying active military service.  38 C.F.R. §§ 3.307, 
3.309.  

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A review of the Veteran's STRs reveals that the Veteran was 
not treated for or diagnosed with hypertension in service.  
The Veteran's June 1982 separation examination report 
indicates that his blood pressure was 118/78.  Moreover, the 
Veteran has not contended that his hypertension is directly 
related to his active military service or that it was 
manifested within a year of separation from service; rather, 
the Veteran contends that his hypertension is now secondary 
to service-connected disabilities.  Thus, service connection 
is not warranted on a direct or presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309.

In March 2004, the Veteran was afforded an examination in 
connection with this claim.  The examination report indicates 
blood pressure readings of 142/98, 138/100, and 138/88.  The 
examiner diagnosed the Veteran with hypertension.  The 
examiner concluded that there was no connection between the 
Veteran's hypertension and his service-connected 
disabilities.  The examiner reasoned that, although the 
Veteran contends that he first developed hypertension with 
the onset of his shoulder problems, the first indication of 
elevated blood pressure is well after the onset of his in-
service shoulder problems.  In addition, the examiner 
reasoned that, although anxiety can elevate blood pressure 
transiently, the Veteran has had ongoing blood pressure 
problems requiring medication for 20 years; thus, the 
Veteran's depression is not the source of his hypertension.  
This opinion weighs against the Veteran's claim.  Without a 
competent medical opinion linking the Veteran's hypertension 
proximately to a service-connected disability, or on the 
basis of aggravation, service connection may not be awarded 
on a secondary basis.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 
3.310.  

The Board has considered the Veteran's written contentions, 
as well as those of his representative, with regard to the 
Veteran's claim of service connection.  While the Board does 
not doubt the sincerity of his belief that his hypertension 
is related to his service-connected disabilities; as a lay 
person, without the appropriate medical training or 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as the medical cause or aggravation 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claim of 
service connection for hypertension must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

A 50 percent rating for depression and anxiety is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

Service connection for hypertension is denied.


REMAND

Regarding the claim for a higher rating for post-operative 
residuals of left shoulder dislocations, the Board finds that 
further development is necessary.

When evaluating musculoskeletal disabilities, VA must 
consider granting a higher rating in cases in which the 
Veteran experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

At a February 2007 VA examination for service-connected 
depression, the Veteran indicated that he must take two weeks 
of sick leave each year because of his shoulder pain.  
Although the Veteran was afforded VA examinations for his 
service-connected left shoulder disability in June 2002, 
February 2004, and November 2006, none of the examiners 
discussed the functional loss experienced by the Veteran due 
to the factors listed above.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2008); DeLuca, 8 Vet. App. at 204-7.  Thus, because 
there is some evidence of functional loss without a medical 
assessment of such loss that can be applied to the rating 
criteria, the Board finds that additional examination is 
required.  

VA regulations require VA to obtain a medical opinion based 
on the evidence of record if VA determines such evidence 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  A medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  As such, the Board finds that further development 
is necessary to address the degree of functional loss caused 
by the Veteran's left shoulder disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his left shoulder.  
(Advise the Veteran that failure to 
appear for an examination as requested, 
without good cause, could adversely 
affect his claim.  See 38 C.F.R. § 3.655 
(2008).)  The claims file, including a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  The examiner should 
take a detailed history from the Veteran, 
conduct an examination, and ensure that 
all tests necessary to providing the 
opinion requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
the severity of the Veteran's post-
operative residuals of left shoulder 
dislocations in the context of the 
pertinent rating criteria.  Specifically, 
range-of-motion studies should be 
conducted and the examiner should discuss 
functional loss due to limited or excess 
movement, pain, weakness, excess 
fatigability, or incoordination (to 
include during flare-ups or with repeated 
use).  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca, 8 Vet. App. at 204-7.  
All functional losses should be equated 
to additional loss of motion (beyond that 
shown clinically).  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

2.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim for an increased 
rating for post-operative residuals of 
left shoulder dislocations.  If the 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


